UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-30215 POWER-SAVE ENERGY COMPANY (Exact name of registrant as specified in its charter) Utah 87-9369569 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 3940-7 Broad Street, #200, San Luis Obispo, CA 93401 (Address of principal executive offices) (866) 297-7192 (Issuer's telephone number) with a copy to: Carrillo, Huettel & Zouvas, LLP 3033 Fifth Ave. Suite 400 San Diego, CA 92103 Telephone (619) 546-6100 Facsimile: (619) 546-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo (Not required)o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x As of May 11, 2011, there were ­­­­­68,328,188shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 POWER-SAVE ENERGY COMPANY* TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM 4. CONTROLS AND PROCEDURES 15 PART II OTHER INFORMATION ITEM1. ITEM 1A. LEGAL PROCEEDINGS RISK FACTORS 16 16 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 16 ITEM3. DEFAULTS UPON SENIOR SECURITIES 16 ITEM 4. [REMOVED AND RESERVED] 16 ITEM 5. OTHER INFORMATION 16 ITEM6. EXHIBITS 16 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Power-Save Energy Company (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "PWSV" refers to Power-Save Energy Company. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Index Unaudited Consolidated Balance Sheets F-1 Unaudited Consolidated Statements of Operations F-2 Unaudited Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements
